UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-2298


LAWRENCE DIGGS,

                  Plaintiff - Appellant,

          v.

BALTIMORE COUNTY PUBLIC SCHOOLS,

                  Defendant – Appellee,

          and

BALTIMORE COUNTY; KEVIN KAMENETZ,

                  Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-00715-RDB)


Submitted:   May 19, 2016                     Decided:   June 13, 2016


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Diggs, Appellant Pro Se. Edmund J. O’Meally, Andrew G.
Scott, PESSIN KATZ LAW, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence Diggs appeals the district court’s order granting

Baltimore County Public Schools’ motion for summary judgment and

closing    his   civil    action     that    raised    claims    of    employment

discrimination, hostile work environment, and retaliation under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to

2000e-17 (2012), and the Age Discrimination in Employment Act of

1967, 29 U.S.C. §§ 621-634 (2012).             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.               See Diggs v. Bd. of Educ.

of   Baltimore    Cty.,    No.    1:14-cv-00715-RDB        (D.   Md.   Sept.   23,

2015).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in   the   materials

before    this   court    and    argument   would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        2